Exhibit 10.1




MATTHEWS INTERNATIONAL CORPORATION
CHANGE IN CONTROL AGREEMENT


THIS AGREEMENT is made effective September __, 2019 (the "Effective Date"), by
and between Matthews International Corporation, a Pennsylvania corporation (the
"Company"), and ______________ (the "Executive").
WHEREAS, the Executive serves as ________________________________________; and
WHEREAS, the Company and the Executive wish to enter into this Change in Control
Agreement (this "Agreement");
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.
Defined Terms.  Definitions of capitalized terms used in this Agreement are
provided in the last Section of this Agreement.



2.
 Term.  This Agreement shall terminate on the fifth anniversary of the Effective
Date. The term of this Agreement shall be automatically extended thereafter for
successive one (1) year periods unless, at least nine (9) months prior to the
fifth anniversary of the Effective Date or the then current succeeding one-year
extended term of this Agreement, the Company or Executive has notified the other
that the term hereunder shall expire at the end of the then-current term.  No
notice of non-renewal may be delivered by the Company during a Potential Change
in Control Period.  In addition, the term of this Agreement shall not expire
before the second anniversary of a Change in Control that occurs within the term
of this Agreement.  The initial term of this Agreement, as it may be extended
under this Section 2, is herein referred to as the "Term."



3.
Company's Covenants Summarized.  In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive's continued
employment, the Company agrees, under the conditions described herein, to pay
the Executive the Severance Payments and the other payments and benefits
described in this Agreement.  Except as provided in Section 5.1 of this
Agreement, no Severance Payments (as defined in Section 5) shall be payable
under this Agreement unless there shall have been a termination of the
Executive's employment with the Company during the Change in Control Period. 
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.



4.
 Compensation Other Than Severance Payments.



1.
If the Executive's employment shall be terminated for any reason during the
Change in Control Period, the Company shall pay the Executive's full salary to
the Executive through the Date of Termination at the rate in effect immediately
prior to the Date of Termination or, if Section 18(n)(ii) is applicable as an
event or circumstance constituting Good Reason, the rate in effect immediately
prior to such event or circumstance, together with all compensation and benefits
payable to the Executive through the Date of Termination under the terms of the
Company's compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination (or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason). 



2.
If the Executive's employment shall be terminated for any reason during the
Change in Control Period, the Company shall pay to the Executive the Executive's
normal post-termination compensation and benefits as such payments become due. 
Such post-termination compensation and benefits shall be determined under, and
paid in accordance with, the Company's retirement, insurance and other
compensation or benefit plans, programs and arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the occurrence of the first event
or circumstance constituting Good Reason.






--------------------------------------------------------------------------------

Exhibit 10.1




5.
Severance Payments.



1.
If the Executive's employment is terminated during the Change in Control Period,
other than (A) by the Company for Cause, (B) by Reason of death or Disability,
or (C) by the Executive without Good Reason, then the Company shall pay the
Executive the amounts and provide the Executive the benefits described in this
Section 5 (collectively, the "Severance Payments") in addition to any payments
and benefits to which the Executive is entitled under Section 4 of this
Agreement.  For purposes of this Agreement, the Executive's employment shall be
deemed to have been terminated during the Change in Control Period and during
the Term by the Company without Cause or by the Executive with Good Reason if
(i) the Executive's employment is terminated by the Company without Cause during
a Potential Change in Control Period, or (ii) the Executive terminates the
Executive's employment for Good Reason during a Potential Change in Control
Period.  In the event that the Executive's employment is terminated in the
manner described in the preceding sentence during the Change in Control Period,
but prior to the Change in Control, a Change in Control shall be deemed to have
occurred immediately preceding such termination for purposes of Section 5.1(d)
hereof, except with respect to equity awards (other than stock options and stock
appreciation rights) held by the Executive which are intended to constitute
qualified performance based compensation for purposes of Section 162(m) of the
Code and the regulations promulgated thereunder.



(a)
In lieu of any further salary payments to the Executive for periods subsequent
to the Date of Termination and in lieu of any severance benefit otherwise
payable to the Executive, the Company shall pay to the Executive a lump sum
severance payment, in cash, equal to the sum of (i) two (2) times the
Executive's annual base salary as in effect immediately prior to the Date of
Termination or, if Section 18(n)(ii) is applicable as an event or circumstance
constituting Good Reason, the rate in effect immediately prior to such event or
circumstance, and (ii) two (2) times the Executive's target annual bonus as in
effect immediately preceding the Date of Termination, pursuant to any annual
bonus or incentive plan maintained by the Company (or, if greater, the target
annual bonus for the target level of performance in effect prior to an event of
Good Reason under clause (v) of such definition).



(b)
For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents medical, dental and accidental death and dismemberment benefits on a
monthly basis that is substantially similar to such benefits as provided to the
Executive and the Executive's dependents immediately prior to the Date of
Termination or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater cost to the
Executive than the cost to the Executive immediately prior to such date or
occurrence.  The parties intend that the first eighteen (18) months of continued
medical and dental coverage shall not constitute a "deferral of compensation"
under Treas. Reg. Sect. 1.409A-1(b), and that continued accidental death and
dismemberment benefits hereunder shall qualify as a "limited payment" of an "in
kind" benefit under Treas. Reg. Sect. 1.409A-1(b)(9)(v)(C) and (D).  Any portion
of the continued medical, dental and accidental death and dismemberment coverage
under this Section 5.1(b) that is subject to Section 409A is intended to qualify
as a "reimbursement or in-kind benefit plan" under Treas. Reg. Sect.
1.409A-3(i)(1)(iv).  Benefits otherwise receivable by the Executive pursuant to
this Section 5.1(b) shall be reduced to the extent that benefits of the same
type are received by or made available by a subsequent employer to the Executive
during the twenty-four (24) month period following the Date of Termination (and
any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive); provided, however, that the Company
shall reimburse the Executive for the excess, if any, of the cost of such
benefits to the Executive over such cost immediately prior to the Date of
Termination or, if more favorable to the Executive, the first occurrence of an
event or circumstance constituting Good Reason.  Any such reimbursement under
this Section 5.1(b) shall be made promptly in accordance with Company policy,
but in any event on or before the last day of the Executive's taxable year
following the taxable year in which the expense or cost was incurred.  In no
event shall the amount that the Company pays for any such benefit in any one (1)
year affect the amount that it will pay in any other year and in no event shall
the benefits described in this paragraph be subject to liquidation or exchange.



(c)
If the Executive would have become entitled to benefits under the Company's
post-retirement health care plans, as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, had the Executive's employment terminated at any time during the period
of twenty-four (24) months after the Date of Termination, the Company shall
provide such post-retirement health care benefits to the Executive and the
Executive's dependents commencing on the later of (i) the date on which such
coverage would have first become available and (ii) the date on which the
benefits described in Section 5.1(b) terminate.








--------------------------------------------------------------------------------

Exhibit 10.1


(d)
Notwithstanding any provision to the contrary in any plan or agreement
maintained by or through the Company pursuant to which the Executive has been
granted restricted stock, restricted stock units, stock options, stock
appreciation rights or other equity based awards (each an “Equity Award”)
(including but not limited to any such Equity Award that automatically by its
terms accelerates the vesting of such Equity Award upon a Change in Control),
which was issued by the Company on or after the Effective Date, if in connection
with a Change in Control (a) any restriction and/or vesting on such Equity Award
or a portion of such Equity Award is not accelerated by an action of the
Company’s Board of Directors, (b) any restricted stock or restricted stock unit
or any portion thereof is not settled in cash or cash equivalents (as such term
will be interpreted by the Company’s Board of Directors in its reasonable
discretion), or (c) such Equity Award is not cancelled or otherwise terminates,
then effective on a Date of Termination during a Change in Control Period (i.e.,
a double trigger acceleration event):



(i)
all service- and performance-based restrictions with respect to any then
unvested restricted stock, restricted stock units or stock options (or any
portion of such award that remains outstanding or any replacement award or
portion of such replacement award that then remains outstanding) shall lapse and



(ii)
all stock appreciation rights (or any portion of such stock appreciation rights
that remains outstanding or any replacement award or portion of such replacement
stock appreciation rights that then remains outstanding) shall be deemed fully
vested and then canceled in exchange for a cash payment equal to the excess of
the fair market value (as such term will be interpreted by the Company’s Board
of Directors in its reasonable discretion) of the shares of Company stock (or
replacement equity then underlying such award) subject to the stock appreciation
right on the Date of Termination, over the exercise price(s) of such stock
appreciation rights.



2.
Section 4999 Excise Tax.

The Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any payment received
under the Agreement, including, without limitation, any excise tax imposed by
Section 4999 of the Code (the "Excise Tax"); provided, however, that any payment
or benefit received or to be received by the Executive in connection with a
Change in Control or the termination of employment (whether payable under the
terms of the Agreement or any other plan, arrangement or agreement with the
Company or an affiliate (collectively, the "Payments") that would constitute a
"parachute payment" within the meaning of Section 280G of the Code, shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax but only if, by reason of such reduction, the net after-tax
benefit received by the Executive shall exceed the net after-tax benefit that
would be received by the Executive if no such reduction was made.  For purposes
of this Section 5.2:
(a)
The "net after-tax benefit" shall mean (i) the Payments which the Executive
receives or is then entitled to receive from the Company or its affiliates that
would constitute "parachute payments" within the meaning of Section 280G of the
Code, less (ii) the amount of all federal, state and local income and employment
taxes payable by the Executive with respect to the foregoing calculated at the
highest marginal income tax rate for each year in which the foregoing shall be
paid to the Executive (based on the rate in effect for such year as set forth in
the Code as in effect at the time of the first payment of the foregoing), less
(iii) the amount of Excise Tax imposed with respect to the payments and benefits
described in (i) above.



(b)
All determinations under this Section 5.2 will be made by an accounting firm or
law firm that is selected for this purpose by the Company's Chief Executive
Officer prior to the Change in Control (the "280G Firm").  All fees and expenses
of the 280G Firm shall be borne by the Company.  The Company will direct the
280G Firm to submit any determination it makes under this Section 5.2 and
detailed supporting calculations to the Executive and the Company as soon as
reasonably practicable.



(c)
If the 280G Firm determines that one or more reductions are required under this
Section 5.2, the 280G Firm shall also determine which Payments shall be reduced,
and the Company shall pay such reduced amount to the Executive.  The 280G Firm
shall make reductions required under this Section 5.2 in a manner that maximizes
the net after-tax amount payable to the Executive.   If a reduction in the
Payments is required under this Section 5.2(c), the Payments shall be reduced in
the following order: (A) reduction of any cash payment (excluding any cash
payment with respect to the acceleration of equity awards) that is otherwise
payable to the Executive that is exempt from Section 409A of the Code; (B)
reduction of any other payments or benefits otherwise payable to the Executive
(other than those described in clause (C) below) on a pro-rata basis or such
other manner that complies with Section 409A of the Code; and (C) reduction of
any payment or benefit with respect to the acceleration of






--------------------------------------------------------------------------------

Exhibit 10.1


equity awards that is otherwise payable to the Executive (on a pro-rata basis as
between equity awards that are covered by Section 409A of the Code and those
that are not (or such other manner that complies with Section 409A of the
Code)).


(d)
As a result of the uncertainty in the application of Section 280G at the time
that the 280G Firm makes its determinations under this Section 5.2, it is
possible that amounts will have been paid or distributed to the Executive that
should not have been paid or distributed (collectively, the "Overpayments"), or
that additional amounts should be paid or distributed to the Executive
(collectively, the "Underpayments").  If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Executive, which assertion the 280G Firm believes has a high
probability of success, or controlling precedent or substantial authority, that
an Overpayment has been made, the Executive must repay the Overpayment to the
Company, without interest; provided, however, that no loan will be deemed to
have been made and no amount will be payable by the Executive to the Company
unless, and then only to the extent that, the deemed loan and payment would
either reduce the amount on which the Executive is subject to tax under Section
4999 of the Code or generate a refund of tax imposed under Section 4999 of the
Code.  If the 280G Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the 280G Firm will
notify the Executive and the Company of that determination and the amount of
that Underpayment will be paid to the Executive promptly by the Company.



(e)
The parties will provide the 280G Firm access to and copies of any books,
records and documents in their possession as reasonably requested by the 280G
Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 5.2.



3.
The Company also shall reimburse the Executive for reasonable and documented
legal fees and expenses incurred by the Executive in disputing in good faith any
issue hereunder relating to the termination of the Executive's employment or in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement.  Such payments shall be made within ten (10) business days after
delivery of the Executive's written request for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require. 
Any such reimbursement under this Section 5.3 shall be made promptly in
accordance with the Company then-standard payment terms, but in any event on or
before the last day of the Executive's taxable year following the taxable year
in which the expense or cost was incurred.



4.
The Company shall pay the cash amounts described in this Section 5 and shall
provide the benefits described in this Section 5 to the Executive on the first
business day after the effectiveness of the General Release described in Section
11(b), subject to the provisions of Section 15 with respect to compliance with
Section 409A of the Code.  Any cash amounts, the payment of which is subject to
delay pursuant to the operation of Section 15, shall be paid with interest at
the applicable federal rate under Section 1274 of the Code determined as of the
Date of Termination.  If payments are not made in the time frame required by
this Section 5.4, interest on the unpaid amounts will accrue at 120% of the rate
provided in Section 1274(b)(2)(B) of the Code determined as of the first day
following the time frame provided for herein until the date such payments are
actually made.  At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from the 280G Firm or other advisors (and any such opinions
or advice which are in writing shall be attached to the statement).



5.
Severance Payments In Lieu of Other Severance Benefits. Except with respect to
the terms of any Equity Award or unvested award under the Company’s long-term
incentive program or successor plan or with respect to the terms of any
retirement plans (including all tax-qualified and non-qualified pension or
retirement plans in which the Executive participates) or deferred compensation
plans, or any successor plans thereto (collectively, the "Management
Incentives"), Severance Payments made under this Section 5 shall be in lieu of
any severance benefit otherwise payable to the Executive.



6.
Termination Procedures and Compensation During Dispute.



1.
 Notice of Termination.  During the Change in Control Period, any purported
termination of the Executive's employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 9 of this Agreement.  For purposes
of this Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in this Agreement






--------------------------------------------------------------------------------

Exhibit 10.1


relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated.


2.
 Date of Termination.  "Date of Termination," with respect to any purported
termination of the Executive's employment during the Change in Control Period,
shall mean (i) if the Executive's employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive's duties during such thirty (30) day period), and (ii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than thirty (30) days nor more than sixty (60) days, respectively, from the date
such Notice of Termination is given).



3.
 Dispute Concerning Termination.  If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 6.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the date on which
the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.



4.
 Compensation During Dispute.  If a purported termination occurs following a
Change in Control and the Date of Termination is extended in accordance with
Section 6.3 of this Agreement, the Company shall continue to pay the Executive
the full compensation in effect when the notice giving rise to the dispute was
given (including, but not limited to, salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating and under the same terms of participation when the
notice giving rise to the dispute was given, until the Date of Termination, as
determined in accordance with Section 6.3 of this Agreement.  Amounts paid under
this Section 6.4 are in addition to all other amounts due under this Agreement
(other than those due under Section 4.1 of this Agreement) and shall not be
offset against or reduce any other amounts due under this Agreement. 
Notwithstanding anything to the contrary in Section 6.3 and this Section 6.4, if
the Company, after delivery of a Notice of Termination, promptly (and in any
event within thirty (30) days) determines that grounds existed prior to the
delivery of the Notice of Termination to terminate the Executive's employment
for Cause after complying with the procedural requirements of this Agreement,
the Company shall have the right to recover any payments that have been made to
the Executive or on the Executive's behalf under this Agreement including but
not limited to offset against or reduction of any amounts due under this
Agreement or otherwise.



7.
 No Mitigation.  The Company agrees that under this Agreement, if the
Executive's employment with the Company terminates, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 5 of this Agreement
or Section 6.4 of this Agreement in order to receive such amounts.  Further, the
amount of any payment or benefit provided for in this Agreement (other than as
specifically provided in Section 5.1(b) of this Agreement) shall not be reduced
by any compensation earned by the Executive as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company, or otherwise.



8.
Successors; Binding Agreement.

1.
In addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to expressly assume and agree to perform this Agreement
in accordance with its terms.



2.
This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.








--------------------------------------------------------------------------------

Exhibit 10.1


9.
Notice.  For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery if delivered by hand, (b) on the
date of transmission, if delivered by confirmed e-mail, (c) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (d) on the fourth business day following the date delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Executive: at the address (or to the e-mail address) shown on the
records of the Company.
If to the Company: Matthews International Corporation, Two NorthShore Center,
Pittsburgh, PA 15212 Attention: Secretary (e-mail address: []), or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
10.
 Obligations after the Date of Termination.



(a)
Confidentiality.  The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive's employment and for the
benefit of the Company, at any time following the Date of Termination, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Executive during the Executive's
employment by the Company.  The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to the Executive, (ii)
becomes known to the public subsequent to disclosure to the Executive through no
wrongful act of the Executive or any representative of the Executive, or (iii)
the Executive is required to disclose by applicable law, regulation or legal
process (provided that the Executive provides the Company with prior notice of
the contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).  Notwithstanding clauses (i) and (ii) of the preceding sentence,
the Executive's obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.



(b)
Non-Solicitation.  The Executive agrees that for the twelve (12) month period
following the Date of Termination, the Executive will not, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, knowingly (i) solicit, aid or induce any managerial level employee
of the Company or any of its subsidiaries or affiliates to leave such employment
in order to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or
knowingly take any action to materially assist or aid any other person, firm,
corporation or other entity in identifying or hiring any such employee (provided
that the foregoing shall not be violated by general advertising not targeted at
Company employees nor by serving as a reference for an employee with regard to
an entity with which the Executive is not affiliated) or (ii) induce or attempt
to induce any customer, supplier, licensee or other individual, corporation or
other business organization having a business relationship with the Company or
any of its subsidiaries to cease doing business with the Company or any of its
subsidiaries or in any way interfere with the relationship between any such
customer, supplier, licensee or other person and the Company or any of its
subsidiaries.  For the avoidance of doubt, if a managerial level employee on his
or her own initiative contacts the Executive for the primary purpose of securing
alternative employment, any action taken by the Executive thereafter shall not
be deemed a breach of this Section 10(b).



(c)
Non-Competition.  The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable and that the
Executive's performance of such services to a competing business will result in
irreparable harm to the Company.  The Executive agrees that for a period of
twelve (12) months following the Date of Termination, the Executive will not,
directly or indirectly, become connected with, promote the interest of, or
engage in any other business or activity competing with the business of the
Company within the geographical area in which the business of the Company is
conducted.



(d)
Non-Disparagement.  Each of the Executive and the Company (for purposes hereof,
"the Company" shall mean only (i) the Company by press release or otherwise and
(ii) the executive officers and directors thereof and not any other employees)
agrees not to make any statements that disparage the other party, or in the case
of the Company, its respective affiliates, officers, directors, products or
services.  Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) or
otherwise as required by law shall not be subject to this Section 10(d).








--------------------------------------------------------------------------------

Exhibit 10.1


(e)
Return of Company Property and Records.  The Executive agrees that upon
termination of the Executive's employment, for any cause whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive's employment with the Company.



(f)
Cooperation.  The Executive agrees that, following termination of the
Executive's employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive's employment, including any litigation.  The Company shall compensate
the Executive at either the higher of the Executive’s salary rate (calculated
based on the number of hours of service provided to the Company) immediately
prior to the Date of Termination or for any lost wages (or, if the Executive is
not then employed, provide reasonable compensation as determined by the
Compensation Committee) and expenses associated with such cooperation and
assistance.



(g)
Equitable Relief and Other Remedies.  The parties acknowledge and agree that the
other party's remedies at law for a breach or threatened breach of any of the
provisions of this Section 10 would be inadequate and, in recognition of this
fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available. The restrictive covenant
periods contain in Section 10 shall be tolled during any period of
non-compliance.



(h)
Reformation.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.



(i)
Survival of Provisions.  The obligations contained in this Section 10 shall
survive the termination or expiration of the Executive's employment with the
Company and shall be fully enforceable thereafter.



11.
Conditions.  Any payments or benefits made or provided pursuant to this
Agreement are subject to the Executive's:



(a)
compliance with the provisions of Sections 10(a), 10(b), 10(c) and 10(e) hereof;



(b)
delivery to the Company of an executed Agreement and General Release (the
"General Release"), which shall be substantially in the form attached hereto as
Appendix A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within the period set
forth in the General Release; and



(c)
delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
with the General Release.

If the Executive fails to return an executed General Release to the Company
within such twenty-one (21) day period, or the Executive subsequently revokes
such timely release, the Company shall not have any obligation to pay any
amounts or benefits under Section 5 of this Agreement.  The Executive shall
provide the General Release in the same manner as providing written notice to
the Company under Section 9 above.





--------------------------------------------------------------------------------

Exhibit 10.1


12.
Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the President of the Company or his designee. 
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of Pennsylvania without regard to
its conflicts of law principles.  Any payments provided for hereunder shall be
paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed.  The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after its expiration
shall survive any such expiration.



13.
Validity; Counterparts.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  This
Agreement may be executed in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.



14.
Supersedes All Other Agreements. Except with respect to any agreements or plans
governing Management Incentives, this Agreement supersedes any other agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party, provided, for the
avoidance of doubt, that Section 5.1(d) and Section 5.2 hereof shall govern, and
apply to, any Payments under any Management Incentives. Notwithstanding the
foregoing, Sections 10(b), 10(c) or 10(d) shall not supersede any other written
agreement with respect to the subject matter thereof which have been made by the
parties hereto.



15.
Section 409A. It is the intention of the Company and the Executive that this
Agreement not result in taxation of the Executive under Section 409A of the Code
and the regulations and guidance promulgated thereunder and that the Agreement
shall be construed and administered in accordance with such intention. 
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code.  Notwithstanding anything to the
contrary herein, if the Executive is a "specified employee" (within the meaning
of Section 409A(a)(2)(B)(i) of the Code) with respect to the Company, any
amounts (or benefits) otherwise payable to or in respect of the Executive under
this Agreement pursuant to the Executive's termination of employment with the
Company shall be delayed to the extent required so that taxes are not imposed on
the Executive pursuant to Section 409A of the Code, and shall be paid upon the
earliest date permitted by Section 409A(a)(2) of the Code.  For purposes of this
Agreement, the Executive's employment with the Company, the Company and their
Affiliates will not be treated as terminated unless and until such termination
of employment constitutes a "separation from service" for purposes of Section
409A of the Code.



16.
Settlement of Disputes.  All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing.  Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon.  The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive's claim has been denied.



17.
Arbitration.  Any further dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Pittsburgh,
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply.  Judgment may be entered on the
arbitrator's award in any court having jurisdiction.  Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive's right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.



18.
Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated below:



(a)
"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.



(b)
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.



(c)
"Board" shall mean the Board of Directors of the Company.








--------------------------------------------------------------------------------

Exhibit 10.1


(d)
"Cause" for termination by the Company of the Executive's employment shall mean
(i) the willful and continued failure by the Executive to substantially perform
the Executive's duties with the Company (other than any such failure resulting
from the Executive's incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 6.1 of this Agreement) after a
written demand for substantial performance is delivered to the Executive by the
Board, in which the demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive's
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise.  For purposes of clauses (i) and (ii) of this
definition, (x) no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.  Notwithstanding the foregoing,
Cause shall not include any act or omission of which the Audit Committee of the
Board (or the full Board) has had actual knowledge of all material facts related
thereto for at least ninety (90) days without asserting that the act or omission
constitutes Cause.



(e)
"Change in Control," for purposes of this Agreement, shall mean any of the
following events:



(i)
the Company acquires actual knowledge that any Person other than the Company,
its subsidiary or any employee benefit plan(s) sponsored by the Company has
acquired the Beneficial Ownership, directly or indirectly, of securities of the
Company entitling such Person to 20% or more of the Voting Power of the Company;
or at any time fewer than 60% of the members of the Board (excluding vacant
seats) shall be individuals who were either (i) Directors on the Effective Date
or (ii) individuals whose election, or nomination for election, was approved by
a vote (including a vote approving a merger or other agreement providing the
membership of such individuals on the Board of Directors) of at least two-thirds
of the Directors then still in office who were Directors on the Effective Date
or who were so approved (other than an individual whose initial assumption of
office is in connection with an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board relating to the election of Directors which would be
subject to Rule 14a-11 under the Exchange Act, or any successor rule, including
by reason of any agreement intended to avoid or settle any such election contest
or proxy contest); or there is consummated a merger, consolidation, share
exchange, division or sale or other disposition of assets of the Company as a
result of which the shareholders of the Company immediately prior to such
transaction shall not hold, directly or indirectly, immediately following such
transaction, a majority of the Voting Power of (i) in the case of a merger or
consolidation, the surviving or resulting corporation, (ii) in the case of a
share exchange, the acquiring corporation or (iii) in the case of a division or
a sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the transaction, holds more than 30% of
the consolidated assets of the Company immediately prior to the transaction; or
the commencement of any liquidation or dissolution of the Company (other than
pursuant to any transfer of 70% or more of the consolidated assets of the
Company to an entity or entities controlled by the Company or its shareholders
following such liquidation or dissolution);

provided, however, that if securities beneficially owned by the Employee are
included in determining the Beneficial Ownership of a Person referred to in
paragraph (i) above, then no Change in Control with respect to the Employee
shall be deemed to have occurred by reason of such event.
Within five (5) days after a Change in Control has occurred, the Company shall
deliver to the Executive a written statement memorializing the date that the
Change in Control occurred.
(f)
"Change in Control Period" means the period commencing six months prior to a
Change in Control and ending 24 months following a Change in Control.



(g)
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor Code, and related rules, regulations and
interpretations.



(h)
"Company" shall mean Matthews International Corporation and, except in
determining under Section 18(e) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business or assets.








--------------------------------------------------------------------------------

Exhibit 10.1


(i)
"Date of Termination" shall have the meaning set forth in Section 6.2 of this
Agreement.



(j)
"Disability" shall be deemed the reason for the termination by the Company of
the Executive's employment, if, as a result of the Executive's incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive's duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive's duties.



(k)
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(l)
"Excise Tax" shall mean any excise tax imposed under Section 4999 of the Code.



(m)
"Executive" shall mean the individual named in the preamble to this Agreement.



(n)
"Good Reason" for termination by the Executive of the Executive's employment
shall mean the occurrence (without the Executive's express written consent)
after any Change in Control, or prior to a Change in Control under the
circumstances described in the second sentence of Section 5.1 (treating all
references in subsections (i) through (vi) below to a "Change in Control" as
references to a "Potential Change in Control"), of any one of the following acts
by the Company, or failures by the Company to act, unless such act or failure to
act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:



(i)
the assignment to the Executive of any duties inconsistent with the Executive's
status as [POSITION] of the Company or a substantial diminution in the nature or
status of the Executive's responsibilities from those in effect immediately
prior to the Change in Control;



(ii)
a reduction by the Company in the Executive's annual Base Salary as in effect on
the date of this Agreement or as the same may be increased from time to time;



(iii)
the relocation of the Executive's principal place of employment to a location
more than fifty (50) miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's business
travel obligations immediately prior to the Change in Control;



(iv)
the failure by the Company to pay to the Executive any portion of the
Executive's current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within thirty (30) days of the date such compensation is due;



(v)
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immediately prior to the Change in Control which is
material to the Executive's Target Compensation relative to the Executive’s
average total Target Compensation for the three most recently completed fiscal
years preceding the Change in Control, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan, or the failure by the Company to continue the Executive's participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, in terms of the amount, timing of payment of benefits and award
structure (i.e., base salary, cash incentive and equity incentive) provided and
the level of the Executive's participation relative to other participants, as
existed immediately prior to the Change in Control;



(vi)
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company's life insurance, health and accident or disability plans in which the
Executive was participating immediately prior to the Change in Control, the
taking of any other action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by the Executive at the time of the Change in Control, or
the failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is entitled on the basis of years of
service with the Company in accordance with the Company's normal vacation policy
in effect at the time of the Change in Control; provided, however, that this
paragraph shall not be construed to require the Company to provide the Executive
with a defined benefit pension plan if no such plan is provided to similarly
situated executive officers of the Company or its Affiliates;








--------------------------------------------------------------------------------

Exhibit 10.1


(vii)
any purported termination of the Executive's employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 6.1
of  this Agreement; for purposes of this Agreement, no such purported
termination shall be effective; or



(viii)
the failure of any successor to the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in accordance with its terms prior to the effectiveness of any
such succession.

The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness.  The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
Notwithstanding anything to the contrary above, the Executive shall not have
"Good Reason" to terminate employment due solely to a suspension of the
Executive's position, job functions, authorities, duties and responsibilities
while on paid administrative leave due to a reasonable belief by the Board that
the Executive has engaged in conduct that would give adequate grounds to
terminate the Executive's employment for Cause.
(o)
"Notice of Termination" shall have the meaning set forth in Section 6.1 of this
Agreement.



(p)
"Payments" shall have the meaning set forth in Section 5.2 of this Agreement.



(q)
"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its direct or indirect Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions and with substantially the same voting rights as their
ownership and voting rights with respect to the Company.



(r)
"Potential Change in Control" shall be deemed to have occurred if the event set
forth in any one of the following subsections shall have occurred:



(i)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;



(ii)
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;



(iii)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing thirty percent (30%) or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities; or



(iv)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.



(s)
"Potential Change in Control Period" shall commence upon the occurrence of a
Potential Change in Control and shall lapse upon the occurrence of a Change in
Control or, if earlier (i) with respect to a Potential Change in Control
occurring pursuant to clause (i) of the Potential Change in Control definition,
immediately upon the abandonment or termination of the applicable agreement,
(ii) with respect to a Potential Change in Control occurring pursuant to clause
(ii) of the Potential Change in Control definition, immediately upon a public
announcement by the applicable party that such party has abandoned its intention
to take or consider taking actions which if consummated would result in a Change
in Control, or (iii) with respect to a Potential Change in Control occurring
pursuant to clause (iii) or (iv) of the Potential Change in Control definition,
upon the one (1) year anniversary of the occurrence of a Potential Change in
Control (or such earlier date as may be determined by the Board).



(t)
"Subsidiary" shall mean any corporation within the meaning of Section 424(f) of
the Code.






--------------------------------------------------------------------------------

Exhibit 10.1


(u)
"Target Compensation" shall mean the total anticipated compensation for the
Executive at target level of performance as determined by the compensation
committee of the Board or the Board. For the avoidance of doubt, so long as the
Company is obligated to disclose “Compensation Discussion and Analysis” in
connection with Form 10-K or proxy statement for an annual meeting of the
Company’s shareholders, any target level of compensation described therein for
executive, shall be determinative of the Executive’s target level of
compensation for that element of Target Compensation for the applicable year.



(v)
"Term" shall mean the period of time described in Section 2 of this Agreement.



(w)
"Voting Power" of a corporation shall mean such number of the Voting Shares as
shall enable the holders thereof to cast such percentage of all the votes which
could be cast in an annual election of directors (without consideration of the
rights of any class of stock other than the common stock of a corporation to
elect directors by a separate class vote).



(x)
"Voting Shares" shall mean all securities of a corporation entitling the holders
thereof to vote in an annual election of Directors (without consideration of the
rights of any class of stock other than the common stock of the corporation to
elect directors by a separate class vote).



[Signature Page Follows]







--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties have executed this agreement.
 
MATTHEWS INTERNATIONAL CORPORATION
 


 
 
 
By:  
 
 
Its:
 
 
 
 
 
Date:
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
By:
 
Title:
 
 
 
 
Date:






--------------------------------------------------------------------------------

Exhibit 10.1




APPENDIX A
FORM OF RELEASE
AGREEMENT AND GENERAL RELEASE
Matthews International Corporation, its affiliates, subsidiaries, divisions,
successors and assigns in such capacity, and the current, future and former
employees, officers, directors, trustees and agents thereof (collectively
referred to throughout this Agreement as "Employer"), and _____________
("Executive"), the Executive's heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as  "Employee")
agree:
1. Last Day of Employment.  Executive's last day of employment with Employer is
______________.  In addition, effective as of [DATE], Executive resigns from the
Executive's positions as ______________________ of the Employer and will not be
eligible for any benefits or compensation after ________ other than as
specifically provided under the Change in Control Agreement between Employer and
Executive effective as of [DATE] (the "Change in Control Agreement"), and any
agreements or plans governing Management Incentives.  Executive further
acknowledges and agrees that, after [DATE], the Executive will not represent the
Executive as being a director, employee, officer, trustee, agent or
representative of Employer for any purpose.  In addition, effective as of
[DATE], Executive resigns from all offices, directorships, trusteeships,
committee memberships and fiduciary capacities held with, or on behalf of,
Employer or any benefit plans of Employer.  These resignations will become
irrevocable as set forth in Section 3 below.
2. Consideration.  The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 11 of the Change in Control
Agreement.
3. Revocation.  Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release.  Any revocation within this period must be
submitted, in writing, to Employer and state, "I hereby revoke my acceptance of
our Agreement and General Release."  The revocation must be personally delivered
to Employer's Secretary, or his/her designee, or mailed to Matthews
International Corporation, Two NorthShore Center, Pittsburgh, PA 15212
Attention: Secretary, and postmarked within seven (7) calendar days of execution
of this Agreement and General Release.  This Agreement and General Release shall
not become effective or enforceable until the revocation period has expired.  If
the last day of the revocation period is a Saturday, Sunday or legal holiday in
Pittsburgh, Pennsylvania, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday or legal holiday.
4. General Release of Claim.  Subject to the full satisfaction by the Employer
of its obligations under the Change in Control Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known or unknown, against Employer, Employee has, has ever had or may have as of
the date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of:
•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;

•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Older Workers Benefit Protection Act of 1990;

•
The Worker Adjustment and Retraining Notification Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Family and Medical Leave Act of 1993;

•
Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the Commonwealth of Pennsylvania;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

•
Any public policy, contract, tort or common law; or

•
Any allegation for costs, fees or other expenses including attorneys' fees
incurred in these matters.






--------------------------------------------------------------------------------

Exhibit 10.1


Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee's express rights
under any pension or claims for accrued vested benefits under any other employee
benefit plan, policy or arrangement maintained by Employer or under COBRA, (ii)
deferred compensation plans; (iii) Employee's rights under the provisions of the
Change in Control Agreement which are intended to survive termination of
employment, (iv) Employee's rights as a shareholder, or (v) Employee's rights to
indemnification from Matthews International Corporation or any affiliate,
whether pursuant to contract, the governing documents of the applicable entity,
applicable law or otherwise.
5. No Claims Permitted.  Employee waives Executive's right to file any charge or
complaint against Employer arising out of Executive's employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
6. Affirmations.  Employee affirms Executive has not filed, has not caused to be
filed and is not presently a party to, any claim, complaint or action against
Employer in any forum.  Employee further affirms that the Executive has been
paid and/or has received all compensation, wages, bonuses, commissions or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions or benefits are due to Executive, except as provided under
the Change in Control Agreement.  Employee also affirms Executive has no known
workplace injuries.
7. Cooperation; Return of Property.  In accordance with Section 10(f) of the
Change in Control Agreement, Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive's
employment in which Executive was involved or of which Executive has knowledge,
and Employer will reimburse the Employee for any reasonable out-of-pocket
travel, delivery or similar expenses incurred and lost wages (or will provide
reasonable compensation if Executive is not then employed) in providing such
service to Employer.  The Employee represents the Executive has complied with
Section 10(e) of the Change in Control Agreement regarding the return of
Employer property and records.
8. Governing Law and Interpretation.  This Agreement and General Release shall
be governed and conformed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws provisions.  In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release. 
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.  Nothing herein, however, shall
operate to void or nullify any general release language contained in the
Agreement and General Release. Definitions of capitalized terms used in this
Agreement and General Release, but not defined herein, shall have the meaning
ascribed to it in the Change in Control Agreement.
9. No Admission of Wrongdoing.  Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
10. Amendment.  This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
11. Entire Agreement.  This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Change in
Control Agreement which are intended to survive termination of the Change in
Control Agreement, including but not limited to those contained in Section 10
thereof, shall survive and continue in full force and effect.  Employee
acknowledges Executive has not relied on any representations, promises or
agreements of any kind made to Executive in connection with Executive's decision
to accept this Agreement and General Release.
EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.





--------------------------------------------------------------------------------

Exhibit 10.1


HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
CHANGE IN CONTROL AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
[Signature page immediately follows.]





--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 
 
MATTHEWS INTERNATIONAL CORPORATION
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
Date:
 
 
 
 
 



 
 
EXECUTIVE:
 
 
 
 
Signature:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Date:
 
 
 
 








